Case: 13-11339      Document: 00512830266         Page: 1    Date Filed: 11/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11339                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                November 7, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

SOL SEBASTIAN PEOPLES,

              Defendant - Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:13-CR-3-1


Before REAVLEY, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The district court correctly applied the statute in sentencing the
appellant to the 180-month minimum for possessing a firearm after having
been convicted of a felony, enhanced by his three previous convictions for
violent felonies.     18 U.S.C. § 924(e)(1).        The three contentions appellant
advances as error are rejected for the following reasons.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11339    Document: 00512830266      Page: 2   Date Filed: 11/07/2014



                                 No. 13-11339
      First, all three of the prior felonies were committed on occasions different
from one another. The fact that a prior conviction was an element of the violent
felonies, but was itself not a felony, has no bearing on the relevant convictions
or the occasions of their commission.
      Then, this court has previously held that the Texas assault statute, the
offense for which appellant was convicted, constitutes a violent felony as
defined by the Armed Career Criminal statute, 18 U.S.C. § 924(e). United
States v. Espinoza, 733 F.3d 568 (5th Cir. 2013).
      Finally, the decision of the district judge to sentence the appellant to 180
months’ imprisonment instead of deducting from that statutory minimum a
period of state pre-trial detainment, cannot be faulted, since its legal effect
would have been questionable, as the judge recognized.
      AFFIRMED.




                                        2